Order entered February 18, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00061-CV

               IN RE LAKSHMI SAINEHA DHARMAPURAM, Relator

               Original Proceeding from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-1806428-E

                                      ORDER
                  Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE